DETAILED ACTION
Status of the Claims
This Office Action is in response to the Application filed 14 July 2020.
Claims 1-8 are pending and have been examined in this Office Action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kumar et al., US Patent Application Publication 2019/0279281 A1 (“Kumar”) and further in view of Chudy et al., US Patent 8,805,578 B2 (“Chudy”) and in view of Balakrishnan et al., Us Patent Application Publication 2008/01181 50 A1 (“Balak”).

As per Claims 1 and 8 regarding “a computer implemented process for monitoring care provided to a consumer according to a pharmacological or nutritional regimen for the consumer as recorded in a private database.”  Kumar in at least the ABSTRACT discloses a health and wellbeing system having a database 12 which maintains data relating to the user, and which is personal to the user, as well as general data which relates to dietary content of food products and other health and wellbeing parameters.
Regarding “care including at least one ingestible item being made available on a serving support upon which is also placed at least one indicator comprising:  one or more human-readable signs corresponding to the consumer; and a machine visible sign upon which is encoded a consumer code allowing for the consumer to be identified within the private database.”  Kumar in at least paragraph 56 discloses “capturing user data sources with a smart camera.” Kumar does not disclose “a serving support upon which is also placed at least one indicator” however; Chudy in at least Column 2, lines 64-67 and Column 3, lines 1-35 discloses a tray having a unique identifier associated with a prescription order for a patient.
Regarding “a method comprising:  capturing, using an image capture device, one or more first images of at least the ingestible items and the indicator.” Kumar in at least paragraphs 78 and 108 discloses capturing images of ingestible items and using the image data to identify the food items.  Kumar does not specifically disclose “ingestible item have an indicator” however; Chudy in at least Column 6, lines 57-67 and Column 7, lines 1-30 discloses prescription items having barcodes 271.
Regarding “analyzing the captured first image using a machine learning model to identify one or more of the ingestible le items and to identify the human-readable sign on the indicator.”  Kumar in at least paragraphs 36, 38, 42-44 and 78 discloses machine learning/analytics tools 166 and being used for visual analysis.
Regarding “storing, in a training database, an anonymized version of the captured first image, and electronically obfuscating all or part of the human-readable sign on the indicator identified in the captured image.”  Kumar in at least paragraphs 14, 17 and 20 discloses an image database.  Kumar and Chudy do not disclose “obfuscation of an image.”  Balak in at least paragraph 12 disclose “obfuscating human-readable text”.  It would have been obvious, at the time of the invention of one of ordinary skill to combine by known methods and to achieve predictable results the well-known elements of Kumar’s processing of nutritional data with the equally well-known elements of Chudy’s RFID tagged tray with the well-known elements of Balak’s obfuscation of sensitive data with the motivation to ensure a user’s nutritional data is correct.

As per Claim 2, which depends from Claim 1 regarding “analyzing the first image, identifying machine-readable text, extracting the machine-readable text, identifying the consumer and comparing the nutritional content of the identified ingestible item with the nutritional content of the identified consumer and providing a warning if the comparison is negative.”  Kumar in at least the ABSTRACT discloses a health and wellbeing system having a database 12 which maintains data relating to the user, and which is personal to the user, as well as general data which relates to dietary content of food products and other health and wellbeing parameters.  Kumar in at least paragraph 16 discloses issuing warnings if the comparison is negative and offering substitute ingestible items.

As per Claim 3, which depends from Claim 1 regarding “updating a record corresponding to the identified consumer in the private database to record the nutritional content of the identified ingestible items.”  Kumar in at least paragraphs 66, 86 and 112 discloses updating a user’s nutritional content stored in their database records.

As per Claim 4, which depends from Claim 1 regarding “wherein the serving support comprises a machine-readable code to allow the serving support to be identified using a suitable code reader, the method further comprising:  upon delivery of said care to the consumer; Regarding “storing, in a training database, an anonymized version of the captured first image, and electronically obfuscating all or part of the human-readable sign on the indicator identified in the captured image.”  Kumar in at least paragraphs 14, 17 and 20 discloses an image database.  Kumar and Chudy do not disclose “obfuscation of an image.”  Balak in at least paragraph 12 disclose “obfuscating human-readable text”.  It would have been obvious, at the time of the invention of one of ordinary skill to combine by known methods and to achieve predictable results the well-known elements of Kumar’s processing of nutritional data with the equally well-known elements of Chudy’s RFID tagged tray with the well-known elements of Balak’s obfuscation of sensitive data with the motivation to ensure a user’s nutritional data is correct.

As per Claim 5, which depends from Claim 1 regarding “wherein said electronic obfuscation involves a process using blurring techniques, encryption techniques or image replacement techniques.” Kumar and Chudy do not disclose this limitation however; Balak in at least the ABSTRACT disclose data obfuscation of text data using entity detection and replacement. ”  It would have been obvious, at the time of the invention of one of ordinary skill to combine by known methods and to achieve predictable results the well-known elements of Kumar’s processing of nutritional data with the equally well-known elements of Chudy’s RFID tagged tray with the well-known elements of Balak’s obfuscation of sensitive data with the motivation to ensure a user’s nutritional data is correct.

As per Claim 6, which depends from Claim 4 regarding comparing, using a processing unit, the first image and the further image to estimate a consumption amount of the ingestible items by the identified consumer.”  Kumar in at least the ABSTRACT and paragraph 13 discloses determining threshold dietary amounts that a user can receive over a predetermined time period to satisfy their goals or conditions.

As per Claim 7, which depends from Claim 1 regarding “updating the machine learning model using one or more first images and/or further images from the training database by a user to whom access to the private database is electronically excluded.”  Kumar in at least paragraph 36 discloses ad-hoc querying tools 162 by which a user can access data in the database and access the machine learning/analytics tools 166.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL DANNEMAN whose telephone number is (571)270-1863. The examiner can normally be reached Mon-Thurs, 8-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Uber can be reached on 571-270-3923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL DANNEMAN/Primary Examiner, Art Unit 3687